Title: To James Madison from Joseph Jones, 23 February 1797
From: Jones, Joseph
To: Madison, James


Dr Sr.
Fredg. 23d. Febry. 1797.
Mr. Jefferson left this yesterday morning before the arrival of the Stage so that your letter to him by the mail is returned—he meant to take one of the Stages at Alexa. leaving his horses there untill his return. Dr Shipen who came in the stage met him about 3 miles above Falmouth. After the receipt of your letter finding the examination continued I went up Town and missed of Green who was then out I saw Mullin he says he will commence the republication in the next paper. I sent the 2 first numbers with a note to Green requesting them to be printed in the next paper or the first of them if he could not both and to continue regularly the numbers which should be duly furnished—he was then also from home but the ticket and papers were left and he no doubt will comply. I shall perhaps see him and will speak with him to day. I fear A. is too much an Angloman and will yeild to his prepossession. No Clover seed advertized and I believe none for sale here. I will inquire. Collins has seed in Richmond. Yr friend & servt
Jos: Jones
